Title: From James Madison to George Washington, 25 May 1796
From: Madison, James
To: Washington, George


Philada. May 25. 1796
Mr. Madison presents his respectful compliments to the President, and begs to mention the wish of Joseph Nevil Esqr. (late a member of the House of Representatives) to be taken into consideration in the appointment of Surveyor, under the law for the sale of lands N. West of the Ohio. He takes the liberty also of inclosing a letter from General Posey, expressing his wishes with respect to an appointment, which Mr. M. does not think it proper to withold, altho’ the precise object of them, may not correspond with the arrangements of the law.
 